Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 11, 2008 Item 3 News Release The news release dated March 11, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reporteda significant increase in gold resources at the Snowfield gold project in northern British Columbia.The increased resource is now comprised of measured and indicated gold resources totalling 3.1 million ounces, an increase of 724,300 ounces from the initial Snowfield resource announced in 2006, and inferred gold resources of 466,200 ounces.The property is located 40 kilometers north of the town of Stewart and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 11, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 11th day of March, 2008 March 11, 2008 News Release 08-07 SNOWFIELD MEASURED & INDICATED GOLD RESOURCES GROW TO 3.1 MILLION OUNCES Vancouver, B.C. – Silver Standard Resources Inc. is pleased to report a significant increase in gold resources at the Snowfield gold project in northern British Columbia.The increased resource is now comprised of measured and indicated gold resources totalling 3.1 million ounces, an increase of 724,300 ounces from the initial Snowfield resource announced in 2006, and inferred gold resources of 466,200 ounces.The property is located 40 kilometers north of the town of Stewart and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. The following block model resource estimate is based on 56 diamond drill holes completed in 2006-2007 and two re-sampled historical holes totalling 15,164 meters, as well as 13 trenches totalling 114 meters of surface chip sampling, at a cut-off grade of 0.5 grams of gold per tonne.The estimate was prepared by Doug Blanchflower, P.Geo., an independent qualified person, as defined by Canada’s National Instrument 43-101. Snowfield Gold Resource Summary – March 2008 (Based on a cut-off grade of 0.5 grams of gold/tonne) Category Tonnes (in thousands) Gold Grade (in g/tonne) Gold Grade (in oz/ton) Contained Gold (in ounces) Measured 1,449.8 2.18 0.063 101,500 Indicated 77,122.0 1.20 0.034 2,975,600 Inferred 14,350.0 1.01 0.029 466,200 Plans for 2008 Silver Standard plans to follow-up the 2007 program with a four-drill, 20,000-meter program in 2008. Much of this will be focused on the recently identified Mitchell East Zone where hole MZ-1 intersected 259 meters of 0.71 grams of gold per tonne (850 feet of 0.02 ounces of gold per ton) and 0.14% copper.The hole ended in mineralization with the bottom 31 meters grading 1.38 grams of gold per tonne (102 feet of 0.04 ounces of gold per ton) and 0.31% copper. MZ-1 was collared approximately 550 meters east of Seabridge Gold’s Mitchell Deposit and has been interpreted as a potential continuation of that zone.Seabridge recently reported that the Mitchell Deposit hosts 16.3 million ounces of indicated gold resources and 13.3 million ounces of inferred gold resources based on a cut-off grade of 0.50 gram/tonne gold-equivalent. Gold-copper mineralization at Snowfield occurs in a zone of pyritic quartz-sericite-chlorite schists that likely represent Jurrassic-age intermediate volcanic rocks.Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the exploration program at Snowfield. [Source: Silver Standard Resources
